                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE


 UNITED STATES OF AMERICA,                                    CRIMINAL NO. 7:17-1-KKC
       Plaintiff,

 V.                                                              OPINION AND ORDER

 ANTOINE LAMARCUS DAVIS,
       Defendant.



                                            *** *** ***
       This matter is before the Court on the Defendant Antoine Lamarcus Davis’s motion (DE

337) in which he asks the Court to remove the two-point enhancement contained in his pre-

sentence report. By judgment dated March 19, 2018, the Court sentenced Davis to a prison term

of 120 months after he pleaded guilty to conspiring to distribute 28 grams or more of cocaine

base. With this motion, Davis asks the Court to amend his presentence report to delete the two-

point enhancement to his offense level required by USSG §2D1.1(b)(1) for possessing a firearm.

Davis states that, under Bureau of Prisons guidelines, he is not considered “priority” for a drug

rehabilitation program because of the firearm enhancement. He does not object to the sentence

this court imposed.

       The Court is aware of no authority that would allow it to amend the PSR at this point.

Federal Rule of Criminal Procedure requires that objections be filed within 14 days after

receiving the report. Davis did object to the enhancement within that time frame, but the Court

overruled that objection. Rule 36 permits the court to correct a “clerical error” in the record.

Even assuming this rule applied to the PSR (which is not in the record), the alleged error is not

                                                  1
“clerical” within the meaning of Rule 36. The defendant may not proceed under this rule to

correct substantive errors in a presentence report.

       It is unclear the extent to which Davis has sought relief from the appropriate officials at

the BOP. If he has not pursued all possible channels with the BOP, the Court encourages him to

do so. Based on the record before it, the Court believes Davis would benefit from a drug

rehabilitation program.

       For all these reasons, the court hereby ORDERS that Davis’s Motion to Amend his

Presentence Report (DE 337) is DENIED.

       Dated May 21, 2021




                                                 2
